10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-00824-GMN-EJY Document 66 Filed 09/25/19 Page 1 of 4

LATONIA SMITH

9748 CANYON LANDING AVE

Las Vegas, NV 89166
725-203-2455

PLAINTIFF INPROPER PERSON

LATONIA SMITH,

-VS-

FENNEMORE CRAIG,

UNITED STATES DISTRICT Cd

DISTRICT OF NEVADA

Plaintiffs),

Defendant(s).

 

 

 

 

 

RECEIVE
SERVED
COUNSEL/PARTIES OF RECG

———FILED
————ENTERED

 

SEP 25 2019

 

 

 

CLERK US DISTRICT COURT
URT DISTRICT OF NEVADA

 

BY: DEPUTY

)
DN
RD

 

 

CASE NO. 2:19-cv-00824-GMN-EJY

OPPOSITION TO DEFENDANT FENNEMORE CRAIG’S MOTION TO EXTEND

DATES

To the extent that Fennemore seeks to extend and include dates that are not in

sync with the order issued from Judge Foley, Plaintiff opposes defendant's motion.

Plaintiff sent correspondence to defense after receipt of their letter that was sent at the

last minute. Plaintiff agreed to an extension with different proposed dates. See Exhibit

A Correspondence Dated September 10, 2019 Sent In Response To Defense’s Letter.

/s/ Latonia Smith

 

LATONIA SMITH

9748 CANYON LANDIN
AVE.

LAS VEGAS, NV 89166

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

, Case 2:19-cv-00824-GMN-EJY Document 66 Filed 09/25/19 Page 2 of 4

EXHIBIT A

 
, Case 2:19-cv-00824-GMN-EJY Document 66 Filed 09/25/19 Page 3 of 4

CORRESPONDENCE

SEPTEMBER 10, 2019
RE: DISCOVERY DEADLINES
2:19-cv-00824-GMN-EJY

VIA U.S. MAIL

Plaintiff disagrees with your irrelevant insertion of your personal opinions concerning
the case.

Since Plaintiff will be seeking more than ten (10) depositions and extensive discovery,
Plaintiff agrees to the following extension, and reserves the right to request another extension
to complete discovery. Plaintiff will only stipulate in accordance with the order of Judge Foley.

1. Last date to complete discovery: June 30, 2020
2. Motions due by: July 31, 2020
3. Joint pretrial order due by: August 31, 2020

/s/ Latonia Smith
10

11

12

13

14

15

16:

17

18

19

20

21

22

23

24

25

26

27

28

 

 

,Case 2:19-cv-00824-GMN-EJY Document 66 Filed 09/25/19 Page 4 of 4

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached OPPOSITION TO MOTION TO
EXTEND DATES on the parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid
postage affixed for collection and mailing in the United States Mail, at Las Vegas,
Nevada.
X Certified Mail, Return Receipt Requested of the document(s) listed above to the
person(s) at the address(es) set forth below
E-service
Personal delivery through a process server of the document(s) listed above to the
person(s) at the address(es) set forth below
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-784-5200
afugazzi@swlaw.com
mparetti@swlaw.com

/s/ Latonia Smit
Plaintiff, In Proper Person

Dated this 25th day of September 2019

 
